Name: Commission Delegated Regulation (EU) 2018/649 of 23 January 2018 amending Annex I to Regulation (EC) No 443/2009 of the European Parliament and of the Council as regards the evolution of the mass of new passenger cars registered in 2014, 2015 and 2016 (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: organisation of transport;  transport policy;  deterioration of the environment;  environmental policy;  land transport;  technology and technical regulations
 Date Published: nan

 27.4.2018 EN Official Journal of the European Union L 108/14 COMMISSION DELEGATED REGULATION (EU) 2018/649 of 23 January 2018 amending Annex I to Regulation (EC) No 443/2009 of the European Parliament and of the Council as regards the evolution of the mass of new passenger cars registered in 2014, 2015 and 2016 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the third subparagraph of Article 13(2) thereof, Whereas: (1) The average mass value used for the purpose of calculating the specific emissions of CO2 for each new passenger car is to be adjusted every 3 years to take into account any changes in the average mass of the new vehicles registered in the Union. (2) It is evident from the monitoring of the mass in running order of new passenger cars registered in the Union in the calendar years 2014, 2015 and 2016 that the average mass has decreased and the figure M0 referred to in point 1 of Annex I to Regulation (EC) No 443/2009 should therefore be adjusted. (3) The new value should be determined by taking into account only those values that the vehicle manufacturers concerned have been able to verify whilst excluding values from the calculation that were obviously incorrect (i.e. values lower than 500 kg), as well as values relating to vehicles that did not fall within the scope of Regulation (EC) No 443/2009. Moreover, the new value should be based on the weighted average taking into account the number of new passenger car registrations in the Union in calendar years 2014, 2015 and 2016. (4) Against that background, the M0 value to be applied from 2019 should be decreased by 12,52 kg from 1 392,4 to 1 379,88 kg. (5) Annex I to Regulation (EC) No 443/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Point (1) of Annex I to Regulation (EC) No 443/2009 is amended as follows: (1) the following point (ba) is inserted: (ba) From 2019: Specific emissions of CO2 = 130 + a Ã  (M  M0) Where: M = mass of the vehicle in kilograms (kg) M0 = 1 379,88 a = 0,0457 (2) in point (c), the figure M0 is replaced by the following: M0 = 1 379,88. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 1.